Citation Nr: 1707278	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an initial(compensable) rating prior to September 4, 2014, and a rating in excess of 20 percent from that date, for service-connected gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO awarded service connection for gout, assigning an initial, zero percent (noncompensable) rating, effective June 6, 2008.  In November 2009, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in September 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2010.  In November 2014, a supplemental SOC (SSOC) was issued.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for gout, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In a November 2014 rating decision, the Veteran was assigned a higher, 20 percent rating, effective September 4, 2014, for gout.  However, inasmuch as higher ratings are available before and after that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal claim for higher ratings remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2015, the Board denied the Veteran's claim for service connection for hypercholesterolemia and hypertriglyceridemia.  The claim for an increased rating for gout was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an April 2016 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.  

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ). VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran was last afforded a VA examination in March 2015.  On examination, the examiner noted that the Veteran experienced only one incapacitating episode of gout per year, which lasted less than two weeks.  The examiner also noted that the Veteran was unable to walk or stand during the last flare-up, which occurred in March 2014, and lasted 10 days.  The examiner also stated that the Veteran's gout is manifested by constitutional manifestations associated with active joint involvement which are totally incapacitating.  The examiner also noted that when gout flares, the Veteran unable to walk or put on a shoe.

Notably, the Veteran's gout is rated under Diagnostic Code (DC) 5017.  DC 5017 provides that gout is be rated on the basis of rheumatoid arthritis under DC 5002, which provides that rheumatoid arthritis will be rated as either an active process or on the basis of chronic residuals.

Under DC 5002, rheumatoid arthritis as an active process is to be rated as 20 percent disabling where there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for symptoms that are less than the criteria for a 100 percent disability rating, but with weight loss and anemia, that are productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.

Under DC 5002, chronic residuals, such as limitation of motion or favorable or unfavorable ankylosis, are to be rated under the appropriate Diagnostic Codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is non-compensable (0 percent), a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under DC 5002 are to be combined, not added.

The Board finds that the evidence of record does not provide sufficient information to resolve the claim on appeal.  As discussed above, the VA examiner stated that the Veteran experiences only one incapacitating episode of gout per year, but also stated that the Veteran's gout is active with constitutional manifestations associated with active joint movement, which is totally incapacitating.  It is unclear how the Veteran's gout can be both totally incapacitating and also have led to just one incapacitating episode, which lasted ten days, in the past year.  As such, clarification is needed as to whether gout is totally incapacitating or only episodically so.  

Accordingly, the Board finds that further medical examination and opinion in connection for before it can fully adjudicate the Veteran's claim for increase for service-connected gout  is, necessary.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Veteran is hereby notified that failure to report the scheduled examination, without good cause, may result in the denial of the higher rating claim (which emanates from a claim for, an award of, service connection).  See 38 C.F.R. § 3.655( (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also claim on appeal  Adjudication of the claim should include consideration of whether any, or any further staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate. 


Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records relating to service-connected gout.

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Also after all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination for evaluation of his  gout by an appropriate clinician.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be expressed in detail.

The examiner should specify all symptoms and functional impairment associated with gout.  The nature and severity of such symptomatology should be described in detail.  

The examiner should also clearly indicate whether the Veteran's gout currently involves an active process.  If so, the  the examiner should specifically indicate whether the disability results in: 

(a) One or two exacerbations a year in a well-established diagnosis. 

(b) Symptom combinations productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring 4 or more times a year, or a lesser number over prolonged periods; or, 

(c) Weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods (to a lesser extent than the criteria listed under (d) below); or, 

(d) Constitutional manifestations associated with active joint involvement that are totally incapacitating. 

Range of motion testing of each joint involved (expressed in degrees) should be accomplished.  The examiner should render specific findings whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected gout.  

If the Veteran is not evaluated during a flare-up,  based on examination findings, and review of the record, the examiner should address whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

 Furthermore, based on review of all pertinent evidence and lay assertions, the examiner should also indicate whether, at any point since the June 6, 2008, effective date of the award of service connection, the Veteran's service-connected gout has increased in severity, and, if so, the approximate date(s) of any such change(s), and the extent of severity of disability at each stage.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for higher ratings for service-connected gout in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to consideration of whether any, or any, further, staged rating of the disability) is appropriate). 

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication: it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

